UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7782


JAVON STEPHENSON,

                Plaintiff – Appellant,

          v.

SHERIFF KENNETH STOLLE, individual and official capacity;
SGT.   MOORE,  individual  and   official  capacity;  CORP.
BENDLEY, individual and official capacity; LT. VARGAS,
individual and official capacity; LT. ONREL, individual and
official capacity; CORP. DRISCOLL, individual and official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-00445-TSE-JFA)


Submitted:   March 28, 2014                 Decided:   April 10, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javon Stephenson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Javon Stephenson seeks to appeal the district court’s

order dismissing his Fed. R. Civ. P. 60(b) motions, dismissing

claims that were not particularized and granting his motion to

amend his complaint to add claims under the First Amendment and

the Religious Land Use and Institutionalized Persons Act.                       This

court   may    exercise    jurisdiction        only   over    final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                       The

order Stephenson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral    argument   because      the    facts    and   legal    contentions       are

adequately     presented   in    the    materials     before    this    court    and

argument would not aid the decisional process.

                                                                        DISMISSED




                                         2